Citation Nr: 1329153	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as due to service-connected plantar fasciitis.

2.  Entitlement to service connection for a right hip disability, to include as due to service-connected plantar fasciitis.

3.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected plantar fasciitis.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This matter came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the above claimed disabilities.  

The issues were remanded by the Board in January 2012, November 2012, and March 2013.

The appeal is REMANDED to the VA Newark RO.  VA will notify the Veteran if further action is required.


REMAND

In May 2013, a supplemental statement of the case was issued by the Appeals Management Center (AMC), and the Board notified the Veteran in June 2013 that his appeal had been received.  In a submission received at the Newark RO on June 18, 2013 from the Veteran's newly appointed attorney, a Board hearing was requested.  Thus, a remand is necessary to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and request that clarification be made as to the type of hearing desired by the Veteran (Travel Board hearing, videoconference hearing, central office hearing).

Thereafter, schedule the Veteran for a Board hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



